Case 1:19-cv-00596-KAM-LB Document 14 Filed 08/06/20 Page 1 of 20 PageID #: 1289



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------X

 FELIX APONTE,

                   Petitioner,                        MEMORANDUM & ORDER

                                                      19-CV-596(KAM)

       -against-

 JAIME La MANNA, Superintendent, Green
 Haven Correctional Facility,

                   Respondent.

 --------------------------------------X

 MATSUMOTO, United States District Judge:

             On January 28, 2019, petitioner Felix Aponte

 (“petitioner”) brought the above-captioned pro se petition for a

 writ of habeas corpus pursuant to 28 U.S.C. § 2254 (“Section

 2254”) challenging his conviction of criminal possession of a

 weapon in the fourth degree and robbery in the first degree.

 (See Petition for Writ of Habeas Corpus (“Pet.”), filed Jan. 28,

 2019, ECF. No. 1.)      For the reasons discussed below, the

 petition is denied.

                                  BACKGROUND

  I.   The Robbery at 65 Fifth Avenue

             On November 3, 2010, forty-nine-year-old Mohammed Esa

 was in D.B. Smoke Shop, the candy, coffee and cigarette store he

 owned at 65 Fifth Avenue, in Brooklyn.         (Transcript of State




                                       1
Case 1:19-cv-00596-KAM-LB Document 14 Filed 08/06/20 Page 2 of 20 PageID #: 1290



 Trial (“Tr.”), at 102-05,1 ECF No. 11-3.)          At around 2:50 p.m.

 that day, Mr. Esa was alone in the store when a man entered.

 (Id. at 107.)     The man was wearing a hat, but nothing was

 covering his face.      (Id. at 110.)       He walked toward the back of

 the store while looking around.           (Id. at 107-08.)   Mr. Esa told

 the man to come over to the register.           (Id.)   The man proceeded

 to enter behind the counter where Mr. Esa was standing near the

 register, and after asking Mr. Esa about cigarettes, the man

 announced multiple times that he was going to take money.              (Id.

 at 108-11.)     Mr. Esa started kicking the man to keep him away

 from the open register when he saw that the man had a knife.

 (Id. at 108, 110-12.)      The man began swinging the knife at Mr.

 Esa and moving toward him.       (Id. at 111.)      The man was also

 trying to grab the money out of the open cash register.             (Id. at

 113.)   Mr. Esa grabbed a steel bracket from one of the shelves

 which he used to keep the robber from stabbing him.            (Id. at

 113-14.)    The robber started moving away from Mr. Esa, as Mr.

 Esa continued to try to deter the robber, picking up items and

 throwing them at him.      (Id. at 115.)       Finally, Mr. Esa picked up

 a “real weapon... a walking cane” and ran after the robber with

 it.   (Id.)   The robber grabbed some money from the register and



 1     Due to a filing irregularity that makes the original pagination
 unreadable in parts of the transcript, the court’s citation to page
 numbers is to the pagination generated by CM/ECF in the page headers, unless
 otherwise noted.


                                       2
Case 1:19-cv-00596-KAM-LB Document 14 Filed 08/06/20 Page 3 of 20 PageID #: 1291



 ran from the store.      (Id. at 115-16.)     Mr. Esa chased after the

 robber and ran out of the store, where he saw the driver’s side

 door closing on a dark green pickup truck that was parked in the

 crosswalk next to the store on the same side of the street where

 Mr. Esa was standing.      (Id. at 116.)     The truck drove off in the

 direction of Flatbush Avenue.        (Id. at 117.)

             A store customer, Ala Fakhereddine, was with her

 husband in a car stopped in front of the store and behind the

 green truck, and was able to see and memorize the license plate

 number of the green truck.       (Tr. at 217-18.)     Ms. Fakhereddine

 told her husband the license plate number and he called the

 police, who arrived shortly thereafter.          (Id. at 217.)

 II.   Mr. Esa’s Identification of Mr. Aponte

             The following day on November 4, 2010, Mr. Esa went to

 the police station to identify the robber by viewing and

 selecting photographs. (Tr. at 171.)         He chose a photo after

 stating that if he had to choose one picture “out of all the

 pictures” he viewed, his choice would be the closest.            (Id. at

 184.)   The photograph he chose was not a photograph of the

 petitioner but of an individual incarcerated on the day of the

 robbery.    (Id. at 431.)     On March 10, 2011, Mr. Esa identified

 the petitioner, Mr. Aponte, from a double-blind lineup, despite

 not being “a hundred percent” sure.         (Id. at 141-42, 183, 379.)




                                       3
Case 1:19-cv-00596-KAM-LB Document 14 Filed 08/06/20 Page 4 of 20 PageID #: 1292



III.    The DNA Sampling and Test

             The police found the robber’s getaway pickup truck on

 November 5, 2010, and swabbed the steering wheel, the gear shift

 handle, and the rear-view mirror to take a DNA sample, as those

 are the areas that “are the most frequently touched [by the

 driver] inside of a vehicle.”        (Tr. at 191-95.)     The swabs were

 sent to the Office of the Chief Medical Examiner of the City of

 New York (“OCME”) for analysis.           (Id. at 195-96.)   At some point

 in November 2010, analysts at the OCME tested the DNA swabs

 taken from the getaway vehicle.        (Id. at 261.)     On May 26, 2011,

 police obtained an oral DNA swab from petitioner.            (Id. at 404-

 05.)

 IV.    Trial and Appeal

             At trial, the prosecution presented evidence including

 a surveillance videotape from Mr. Esa’s store showing the

 robbery; still photographs taken from the video footage showing

 petitioner’s face in varying degrees of enlargement and also

 showing the knife in petitioner’s hand; Mr. Esa’s testimony

 regarding the robbery; and testimony from an OCME criminalist

 regarding the DNA match between the samples collected and

 petitioner’s buccal (cheek) swab.           (Tr. at 102-123, 270-357,

 483-84.)

             Because the OCME is “so big and so busy,” no single

 analyst takes a case from inception to final report, with



                                       4
Case 1:19-cv-00596-KAM-LB Document 14 Filed 08/06/20 Page 5 of 20 PageID #: 1293



 batches of analysis randomly assigned.         (Tr. at 287.)     Though

 the OCME criminalist who testified for the prosecution, Joanna

 Schlesser-Perry, did not personally perform the DNA testing, she

 did interpret the results and report her findings that showed

 that the DNA sample collected from the robber’s getaway truck

 matched only one male DNA profile, Felix Aponte.           (Id. at 297.)

 Ms. Schlesser-Perry testified that that DNA profile could only

 be found in one person out of 6.8 trillion people.            (Id. at

 294.)   In the opinion of Ms. Schlesser-Perry, petitioner was the

 source of the DNA on the vehicle swabs.          (Id. at 297.)

             A jury found petitioner guilty of robbery in the first

 degree and criminal possession of a weapon in the fourth degree.

 (Tr. at 551-53.)     Petitioner was subsequently sentenced, as a

 persistent violent felony offender, to a term of imprisonment of

 twenty-four years to life.       (Transcript of Petitioner’s State

 Sentencing Proceeding (“Sentencing Tr.”), at 15-16, ECF No. 11-

 4.)   On April 26, 2017, the Appellate Division unanimously

 affirmed petitioner’s conviction.         People v. Aponte, 149 A.D.3d

 1096 (2d Dep’t 2017).      On February 13, 2018, the New York Court

 of Appeals denied review.       People v. Aponte, 30 N.Y.3d 1113

 (2018).

  V.   Procedural History

             On January 28, 2019, Mr. Aponte brought this petition

 for a writ of habeas corpus, with the same two claims petitioner



                                       5
Case 1:19-cv-00596-KAM-LB Document 14 Filed 08/06/20 Page 6 of 20 PageID #: 1294



 previously raised before the Appellate Division: (i) that the

 People failed to prove his guilt beyond a reasonable doubt; and

 (ii) that the trial testimony given by Ms. Schlesser-Perry, the

 OCME DNA expert, improperly infringed upon petitioner’s Sixth

 Amendment constitutional right to confront a witness testifying

 against him in a criminal action because she did not personally

 perform the DNA tests about which she offered testimony. （Pet.

 at 7-11.)

             On June 28, 2019, the respondent filed an opposition

 to Mr. Aponte’s petition for a writ of habeas corpus.

 (Memorandum of Law in Opposition to Petition for Writ of Habeas

 Corpus, ECF No. 11.)      The court ordered petitioner to file any

 reply by July 29, 2019.       See Scheduling Order filed onto ECF,

 June 13, 2019.     Having received no reply from the petitioner, on

 May 19, 2020, the court ordered the respondent to confirm

 service on petitioner of ECF No. 11, and the respondent again

 served the petitioner on May 22, 2020.         (Response to Order to

 Show Cause, ECF No. 13.)       As petitioner has not filed a reply,

 nor has he requested an extension of time to file a reply or

 otherwise indicate that he intended to submit further briefing,

 the court deems Mr. Aponte’s petition fully briefed and proceeds

 to address its merits.




                                       6
Case 1:19-cv-00596-KAM-LB Document 14 Filed 08/06/20 Page 7 of 20 PageID #: 1295



                               LEGAL STANDARD

             A writ of habeas corpus filed by an individual in

 state custody is governed by, inter alia, the Antiterrorism and

 Effective Death Penalty Act of 1996 (“AEDPA”).           Section 2254 of

 AEDPA provides that a district court shall issue a writ of

 habeas corpus for an individual in state custody “only on the

 ground that he is in custody in violation of the Constitution or

 law or treaties of the United States.”         28 U.S.C. § 2254(a).

 Section 2244 provides that a one-year statute of limitations

 applies to “an application for a writ of habeas corpus by a

 person in custody pursuant to the judgment of a State court.”

 28 U.S.C. § 2244(d)(1); see generally 28 U.S.C. § 2244(d).

  I.   State Court Application of Federal Law

             A district court may grant a writ of habeas corpus for

 claims that were adjudicated on the merits in state court and

 where the adjudication produced a decision that was “contrary

 to, or involved an unreasonable application of, clearly

 established Federal law, as determined by the Supreme Court of

 the United States.”      28 U.S.C. § 2254(d)(1).      “A state court

 ‘adjudicate[s]’ a state prisoner’s federal claim on the merits

 when it (1) disposes of the claim ‘on the merits,’ and (2)

 reduces its disposition to judgment.”         Sellan v. Kuhlman, 261

 F.3d 303, 312 (2d Cir. 2001) (brackets in original) (citing 28

 U.S.C. § 2254(d)(1)); see also Reznikov v. David, Nos. 05-CV-



                                       7
Case 1:19-cv-00596-KAM-LB Document 14 Filed 08/06/20 Page 8 of 20 PageID #: 1296



 1006 (RRM), 05-CV-1008 (RRM), 2009 WL 424742, at *3 (E.D.N.Y.

 Feb. 20, 2009) (“Under AEDPA, a proper merits adjudication

 requires only that (a) a federal claim be raised, and (b) that

 it be disposed of on substantive, rather than procedural

 grounds.”).     “When a state court [adjudicates a federal claim on

 the merits], a federal habeas court must defer in the manner

 prescribed by 28 U.S.C. § 2254(d)(1) to the state court’s

 decision on the federal claim, even if the state court does not

 explicitly refer to either the federal claim or to relevant

 federal case law.”      Sellan, 261 F.3d at 312.

             Clearly established federal law is limited to the

 jurisprudence of the Supreme Court at the time of the relevant

 state court decision.      Howard v. Walker, 406 F.3d 114, 122 (2d

 Cir. 2005).     The “contrary to” and “unreasonable application”

 clauses are analyzed independently.         Stultz v. Artus, No. 04-CV-

 3170 (RRM), 2013 WL 937830, at *5 (E.D.N.Y. Mar. 8, 2013).             A

 state court’s decision is “contrary to” federal law “if the

 state court arrives at a conclusion opposite to that reached by

 [the Supreme Court] on a question of law or if the state court

 decides a case differently than [the Supreme Court] has on a set

 of materially indistinguishable facts.”          Williams v. Taylor, 529

 U.S. 362, 413 (2000) (O’Connor, J., concurring and writing for

 the majority in this part).       An “unreasonable application” of

 law occurs when “the state court identifies the correct



                                       8
Case 1:19-cv-00596-KAM-LB Document 14 Filed 08/06/20 Page 9 of 20 PageID #: 1297



 governing legal principle from [the Supreme Court’s] decisions

 but unreasonably applies that principle to the facts of the

 prisoner’s case.”      Id.    Unreasonableness is measured objectively

 and requires “a ‘higher threshold’ than ‘incorrect.’”            Stultz,

 2013 WL 937830, at *5 (quoting Knowles v. Mirzayance, 556 U.S.

 111, 123 (2009)).      The state court’s application must have

 “[s]ome increment of incorrectness beyond error . . . .

 [H]owever, . . . the increment need not be great.”            Francis S.

 v. Stone, 221 F.3d 100, 111 (2d Cir. 2000).          If a district court

 determines a state court’s application of law was unreasonable,

 “it must next consider whether such error was harmless.”

 Stultz, 2013 WL 937830, at *5 (citations and internal quotations

 omitted).

             Apart from a state court’s unreasonable or contrary

 application of federal law, a district court may grant a writ of

 habeas corpus when the state court decision “was based on an

 unreasonable determination of the facts in light of the evidence

 presented in the State court proceeding.”          28 U.S.C. §

 2254(d)(2).     State court determinations of facts are presumed

 correct, however, and the petitioner bears the burden of

 “rebutting the presumption of correctness by clear and

 convincing evidence.”        28 U.S.C. § 2254(e)(1).     A district court

 “may overturn a state court’s application of federal law only if

 it is so erroneous that there is no possibility fairminded



                                       9
Case 1:19-cv-00596-KAM-LB Document 14 Filed 08/06/20 Page 10 of 20 PageID #: 1298



  jurists could disagree that the state court’s decision conflicts

  with [Supreme Court] precedents.”         Nevada v. Jackson, 569 U.S.

  505, 508-09 (2013) (per curiam) (citations and internal

  quotation marks omitted).       A federal court “cannot grant habeas

  relief where a petitioner’s claim pursuant to applicable federal

  law, or the U.S. Constitution, has been adjudicated on its

  merits in state court proceedings in a manner that is not

  manifestly contrary to common sense.”         Santone v. Fischer, 689

  F.3d 138, 148 (2d Cir. 2012) (quoting Anderson v. Miller, 346

  F.3d 315, 324 (2d Cir. 2003)).

 II.    Exhaustion Requirement

              Pursuant to § 2254, a district court shall not grant a

  writ of habeas corpus made by “a person in custody pursuant to

  the judgment of a State court” unless “the applicant has

  exhausted the remedies available in the courts of the State.”

  28 U.S.C. § 2254(b)(1)(A).       This rule is "grounded in . . .

  concerns for federalism and comity between the state and federal

  sovereign . . . [and] ensures that federal courts respect the

  States’ interest in correcting their own mistakes."           Aparicio v.

  Artuz, 269 F.3d 78, 90 (2d Cir. 2001) (citation omitted)

  (quoting Coleman v. Thompson, 501 U.S. 722, 732 (1991)).            To

  satisfy this requirement, a prisoner must have “fairly presented

  to an appropriate state court the same federal constitutional

  claim that he now urges upon the federal courts,” Turner v.



                                       10
Case 1:19-cv-00596-KAM-LB Document 14 Filed 08/06/20 Page 11 of 20 PageID #: 1299



  Artuz, 262 F.3d 118, 123 (2d Cir. 2001) (citation and internal

  quotation marks omitted), either in the form of “explicit

  constitutional argument” or by “alleging facts that fall ‘well

  within the mainstream of constitutional litigation.’” Levine v.

  Comm’r of Corr. Servs., 44 F.3d 121, 124 (2d Cir. 1995).            Fair

  presentation includes a request for discretionary review in the

  state’s highest appellate court.          See O’Sullivan v. Boerckel,

  526 U.S. 838, 847-48 (1999); Galdamez v. Keane, 394 F.3d 68, 74

  (2d Cir. 2005).

III.    Pro Se Status

              In the instant action, petitioner is proceeding pro

  se.   (Pet. 19.)    A pro se petitioner’s pleadings are held to

  “less stringent standards than formal pleadings drafted by

  lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations

  and internal quotation marks omitted) and are construed “to

  raise the strongest arguments that they suggest.”           Triestman v.

  Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)

  (emphasis omitted).     “Nonetheless, a pro se [litigant] is not

  exempt from compliance with relevant rules of procedural and

  substantive law.”     Rivera v. United States, No. 06-CV-5140

  (SJF), 2006 WL 3337511, at *1 (E.D.N.Y. Oct. 4, 2006) (citing

  Faretta v. California, 422 U.S. 806, 834 n.36 (1975)).

  Petitioner’s claims are evaluated accordingly.




                                       11
Case 1:19-cv-00596-KAM-LB Document 14 Filed 08/06/20 Page 12 of 20 PageID #: 1300



                                   DISCUSSION

               Petitioner raises the same two claims before this

  court as were before the Appellate Division, where they were

  fully adjudicated.      (Pet. 7-11.)      Petitioner’s claims are thus

  deemed exhausted, and his habeas claim deemed properly and

  timely2 brought.     See O’Sullivan, 526 U.S. at 847-48 (holding

  that fair presentation includes a request for discretionary

  review in the state’s highest appellate court).

      I.   The Prosecution Has Proven Petitioner’s Guilt Beyond a
           Reasonable Doubt

               This court owes deference to the state trial court’s

  determination that the prosecution has proven petitioner’s guilt

  beyond a reasonable doubt, and finds no error or misapplication

  of established Supreme Court precedent in the Appellate

  Division’s opinion.      The Fourteenth Amendment guarantee of due

  process “protects the accused against conviction except upon

  proof beyond a reasonable doubt of every fact necessary to

  constitute the crime with which he is charged.”           In re Winship,

  397 U.S. 358, 364 (1970); see also Jackson v. Virginia, 443 U.S.

  307, 316 (1979) (holding that no conviction shall be made except


  2     AEDPA requires a state prisoner whose conviction has become final to
  file a petition for a writ of habeas corpus within one year. 28 U.S.C. §
  2244(d)(1)(A). The one-year period runs from the date “on which the judgment
  became final by the conclusion of direct review or the expiration of the time
  for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Here, subsection A
  applies to petitioner’s writ of habeas corpus. Petitioner’s state conviction
  became final on February 13, 2018. People v. Aponte, 30 N.Y.3d 1113 (2018).
  Petitioner timely filed his habeas petition on January 28, 2019, within
  AEDPA’s one-year statute of limitations.


                                       12
Case 1:19-cv-00596-KAM-LB Document 14 Filed 08/06/20 Page 13 of 20 PageID #: 1301



  upon “evidence necessary to convince a trier of fact beyond a

  reasonable doubt of the existence of every element of the

  offense.”).    A petitioner bringing a challenge to the state

  court criminal conviction in federal court, pursuant to 28 U.S.C

  § 2254, is entitled to habeas corpus relief if “it is found that

  upon the record evidence adduced at the trial no rational trier

  of fact could have found proof of guilt beyond a reasonable

  doubt.”   Jackson, 443 U.S. at 324.       The court may find that the

  prosecution has satisfied its burden of proof if, after viewing

  the evidence in the light most favorable to the prosecution,

  “any rational trier of fact could have found the essential

  elements of the crime beyond a reasonable doubt.”           Id. at 319

  (emphasis in original).

              Petitioner brings the same claims that he raised on

  direct appeal: that the prosecution failed to prove his guilt in

  association with the armed robbery beyond reasonable doubt; and

  that the verdict was against the weight of the evidence.            (Pet.

  at 7.)    The record, however, is to the contrary.         There was

  video surveillance footage of petitioner committing the crime,

  DNA evidence tying petitioner to the getaway vehicle, and the

  victim’s identification of petitioner in a line-up and in-court.

  As a result, there was sufficient evidence adduced at trial to

  conclude that petitioner committed robbery on the date of

  November 3, 2010.



                                       13
Case 1:19-cv-00596-KAM-LB Document 14 Filed 08/06/20 Page 14 of 20 PageID #: 1302



              First, video from the surveillance cameras within the

  store where the robbery took place show the encounter between

  petitioner and Mr. Esa, the store owner and the victim, and

  captures the petitioner’s face at several points during the

  robbery.3   (Tr. at 483:23—484:15.)       As described by the trial

  court, “[a] surveillance videotape from [Mr. Esa’s] store, which

  recorded the entire incident inside the store, was admitted into

  evidence. The surveillance system depicted the incident, in

  color, from four different camera angles, including a close-up

  angle of the complainant and the defendant.”           Aponte, 149 A.D.3d

  at 1097, 53 N.Y.S.3d 652.       The trial court’s review and the

  jury’s finding both clearly state that petitioner is the

  individual depicted on the videotape.

              Second, two witnesses identified petitioner entering a

  getaway vehicle. (Tr. at 116-17, 134, 192-96, 214-217.)

  Petitioner’s DNA was found on the three surfaces most likely to

  be touched by the driver: the steering wheel, the gear shift

  handle, and the rear-view mirror.         (Tr. 201-04, 287-88, 294-97,

  329, 344-48.)     Petitioner argued before the Appellate Division,




  3     This court relies on the description of the videotape from state trial
  transcripts and does not review the underlying evidence. See 28 U.S.C. §
  2254(e)(1) (determination of factual issues made by a state court “shall be
  presumed to be correct,” and the applicant “shall have the burden of
  rebutting the presumption of correctness by clear and convincing evidence”);
  Miller v. Fenton, 474 U.S. 104, 117 (state court’s determinations of factual
  matters are considered questions of fact, which are entitled to a presumption
  of correctness under 28 U.S.C. § 2254(d)).


                                       14
Case 1:19-cv-00596-KAM-LB Document 14 Filed 08/06/20 Page 15 of 20 PageID #: 1303



  without providing an alternative explanation, that the

  prosecution has simply established that the petitioner was in

  the vehicle at some indeterminate time before or after the

  robber used it to commit the robbery.         (Appellant’s Brief (“App.

  Br.”) at 23, ECF No. 11-5.)

              In addition to the video recording and DNA evidence,

  the victim, Mr. Esa, identified petitioner both in court and in

  a lineup as the person who committed the robbery, and as the

  person who entered the vehicle.        (Tr. 107-08, 141-42, 183, 379.)

  Petitioner contends that Mr. Esa’s conflicting initial

  characterization of petitioner as African American, instead of

  petitioner’s self-identification as Hispanic, demonstrates that

  the elements of the offense were not proven beyond a reasonable

  doubt.     (Pet. at 7.)   Although petitioner does not allege that

  unduly suggestive practices were used during the photo array or

  lineup, such a claim would still fail, because even if a

  procedure were suggestive, the “‘totality of the circumstances’

  might indicate that the identification is reliable” including

  “the opportunity of the witness to view the criminal at the time

  of the crime.”     Parham v. Griffin, 86 F. Supp. 3d 161, 170

  (E.D.N.Y. 2015)(quoting Neil v. Biggers, 409 U.S. 188, 199-200

  (1972)).    Here, the witness identified petitioner during the

  hearing as the robber.      Further, the identification of

  petitioner as the person entering the getaway vehicle by



                                       15
Case 1:19-cv-00596-KAM-LB Document 14 Filed 08/06/20 Page 16 of 20 PageID #: 1304



  multiple witnesses, coupled with the DNA match, indicate that

  the totality of the circumstances test is satisfied here.

              In sum, the evidence in this case overwhelmingly

  points to petitioner as the correctly identified robber.            The

  surveillance video recording, DNA evidence and eyewitness

  testimony rebut petitioner’s claim that the evidence was legally

  insufficient.    “Determinations of fact by state courts are

  presumed correct unless shown otherwise by the petitioner using

  ‘clear and convincing evidence.’”         Parham v. Griffin, 86 F.

  Supp. 3d 161, 170 (E.D.N.Y. 2015)(quoting 28 U.S.C. §

  2254(e)(1)).    Here, petitioner has presented no clear and

  convincing evidence to undermine the determinations of fact.

  The evidence presented at trial could have led a rational trier

  of fact to find the petitioner guilty of robbery in the first

  degree and criminal possession of a weapon in the fourth degree,

  and the Appellate Division’s ruling was not contrary to, or an

  unreasonable application of, the clearly established law

  articulated by the Supreme Court.         See Jackson, 443 U.S. at 319.

  Petitioner’s first claim is DENIED.        The court next analyzes

  petitioner’s Sixth Amendment claim.

 II.    Sixth Amendment Claim

              Mr. Aponte contends that his Sixth Amendment right of

  confrontation was violated when the prosecution introduced

  testimonial DNA evidence through Ms. Joanna Schlesser-Perry, a



                                       16
Case 1:19-cv-00596-KAM-LB Document 14 Filed 08/06/20 Page 17 of 20 PageID #: 1305



  Level 4 Criminalist with the OCME, an expert witness who “did

  not conduct the final testing” or “personally perform any part

  of the DNA testing or comparison or observe any one of the

  multitude of criminalists who did, or review the appropriate

  preliminary results of the testing process.”          Pet. at 11;

  see Crawford v. Washington, 541 U.S. 36, 53-54(2004)

  “([A]dmission of testimonial statements of a witness who did not

  appear at trial [is prohibited] unless he was unavailable to

  testify, and the defendant had had a prior opportunity for

  cross-examination.”). The Appellate Division rejected Mr.

  Aponte’s Sixth Amendment claim on the merits because Ms.

  Schlesser-Perry’s “testimony established that she conducted an

  independent analysis of the raw data that led her to conclude

  that the DNA on the steering wheel matched the defendant's DNA.”

  Aponte, 149 A.D.3d at 1098, 53 N.Y.S.3d 652.          The Appellate

  Division’s ruling was not contrary to existing Supreme Court

  law.

              The Supreme Court in Bullcoming v. New Mexico, 564

  U.S. 647, 652, 657, 661-62, 131 S.Ct. 2705, 180 L.Ed.2d 610

  (2011) held that, while “surrogate testimony” of an expert who

  did not participate in testing or analysis violates the

  Confrontation Clause, the question of “the degree of

  involvement” necessary from “no involvement whatsoever,” as was

  the case in Bullcoming, to a hypothetical “supervisor, reviewer,



                                       17
Case 1:19-cv-00596-KAM-LB Document 14 Filed 08/06/20 Page 18 of 20 PageID #: 1306



  or someone else with a personal, albeit limited, connection to

  the scientific test at issue” who had formulated an “independent

  opinion” was left open by the court. Bullcoming, 564 U.S. at

  672-73, 131 S.Ct. 2705 (Sotomayor, J., concurring); cf. Gauldin

  v. Cate, 672 F. App'x 774, 775 (9th Cir. 2017) (denying habeas

  relief on the ground that the opportunity to cross-examine a

  supervising criminalist, whose testimony was informed by the

  analyst's report, satisfied the Confrontation Clause).            Courts

  in this district have held that a defendant’s right to confront

  is satisfied where a supervising criminalist forms an

  independent opinion and was subject to cross examination.

  Beckham v. Miller, 366 F. Supp. 3d 379, 385 (E.D.N.Y. Feb. 7,

  2019); Sanchez v. Rock, No. 12-CV-1605 JS, 2014 WL 3866456, at

  *10 (E.D.N.Y. Aug. 6, 2014).

              Here, OCME analysts tested the swabs taken from the

  getaway vehicle and produced a DNA profile report, not for the

  purpose of introducing the DNA as evidence against a known

  defendant, but for the sole investigative purpose of determining

  the identity of the robber.       See Williams, 567 U.S. at 68 (lab

  report containing DNA evidence was non-accusatory and was for

  the purpose of finding a rapist on the loose).          The swabs taken

  from inside the getaway vehicle were tested in November 2010,

  before Mr. Aponte was identified as a suspect.          (Tr. at 261.)      A

  DNA swab was taken from petitioner on May 26, 2011.           (Tr. at



                                       18
Case 1:19-cv-00596-KAM-LB Document 14 Filed 08/06/20 Page 19 of 20 PageID #: 1307



  404-5.)   Both swabs were not accusatory, as the DNA swabs taken

  from the getaway vehicle and the buccal swab taken from the

  petitioner were matched only by the independent opinion formed

  by the supervising criminalist, Ms. Schlesser-Perry, who

  petitioner had an opportunity to cross-examine.          Her analysis

  constituted “the only accusatory step of the entire testing

  process and the step most helpful to criminal prosecution,” and

  by having the opportunity to cross-examine her, “[petitioner’s]

  right to confrontation was satisfied.”         Beckham, 366 F. Supp. 3d

  at 385; see Bullcoming, 564 U.S. at 658-59 (holding that “[a]n

  analyst’s certification prepared in connection with a criminal

  investigation or prosecution . . . is ‘testimonial,’ and

  therefore within the compass of the Confrontation Clause”)

  (quoting Melendez-Diaz, 557 U.S. at 321-24).

              For the foregoing reasons, this Court cannot conclude

  that petitioner “has sustained his burden of showing that the

  Appellate Division applied a rule contradict[ing] the governing

  law set forth in [the Supreme Court's cases]” or that its

  decision was “so lacking in justification” as to constitute an

  unreasonable application of clearly established federal law

  “beyond any possibility for fairminded disagreement.” Griffin,

  876 F.3d at 410 (internal quotation marks omitted).           Therefore,

  petitioner’s Sixth Amendment claim is also DENIED.




                                       19
Case 1:19-cv-00596-KAM-LB Document 14 Filed 08/06/20 Page 20 of 20 PageID #: 1308



                                  CONCLUSION

              For the foregoing reasons, Mr. Aponte’s § 2254

  petition is DENIED.     Because Mr. Aponte has not made a

  substantial showing of the denial of a constitutional right, a

  certificate of appealability shall not issue.          28 U.S.C. §

  2253(c); Miller-El v. Cockrell, 537 U.S. 322, 327 (2003)

  (discussing certificate of appealability standard); Rule 11,

  2254 Rules (“The district court must issue or deny a certificate

  of appealability when it enters a final order adverse to the

  applicant.”).    The Clerk of Court is respectfully directed to

  enter judgment, serve a copy of this Memorandum and Order and

  the judgment on the pro se petitioner, note service on the

  docket, and close the case.




  SO ORDERED.


  Dated:      August 6, 2020
              Brooklyn, New York

                                     ___________/s/_______________
                                     KIYO A. MATSUMOTO
                                     United States District Judge
                                     Eastern District of New York




                                       20
